March 12, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                              AVI RON, Appellant

NO. 14-11-01110-CV                          V.

                     AIRTRAN AIRWAYS, INC., Appellee
                     ________________________________

      This cause, an appeal from the judgment signed November 22, 2011 in favor
of appellee, AirTran Airways, Inc., was heard on the transcript of the record. We
have inspected the record and find error in the judgment. We therefore order the
judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, AirTran Airways, Inc.

      We further order this decision certified below for observance.